Name: 2006/876/EC: Commission Decision of 30 November 2006 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by Bulgaria and Romania for the year 2007 and amending Decision 2006/687/EC (notified under document number C(2006) 5702)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  health;  Europe;  agricultural policy;  management;  agricultural activity
 Date Published: 2006-12-05; 2007-06-05

 5.12.2006 EN Official Journal of the European Union L 337/57 COMMISSION DECISION of 30 November 2006 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by Bulgaria and Romania for the year 2007 and amending Decision 2006/687/EC (notified under document number C(2006) 5702) (2006/876/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5), (6) and Articles 29 and 32 thereof, Whereas: (1) Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses. (2) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (2), provides for annual programmes for the eradication and monitoring of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. (3) In view of the Accession of Bulgaria and Romania, it is appropriate to lay down the Community financial contribution for programmes for the eradication and monitoring of animal diseases and of certain TSEs presented by Bulgaria and Romania for the year 2007. (4) Bulgaria and Romania have submitted programmes for the eradication and monitoring of certain animal diseases, for the prevention of zoonoses and for the eradication and monitoring of TSEs in their territories. (5) After examination of those programmes they were found to comply with relevant Community veterinary legislation and in particular with the Community criteria relating to the eradication of those diseases, in accordance with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (3). (6) In the light of the importance of those programmes for the achievement of Community objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the TSE programmes, it is appropriate to fix the appropriate rate of financial contribution of the Community to reimburse the costs to be incurred by Bulgaria and Romania for the measures referred to in this Decision up to a maximum amount for each programme. (7) The presence of classical swine fever in pig holdings in Romania is a particularly serious threat for pig holdings in the rest of the Community. Therefore the rate of the Community contribution for the purchase of vaccine for the vaccination of pigs with the live attenuated vaccine should be set at the rate of 100 % of the costs. (8) For the sake of better management, more efficient use of Community funds and improved transparency it is also necessary to fix, for each programme, where appropriate, maximum amounts to be reimbursed to Bulgaria and Romania for certain costs for items such as tests, vaccines and compensation to owners for their losses due to the slaughter or culling of animals. (9) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), programmes for the eradication and control of animal diseases are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (10) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (11) In accordance with Regulation (EC) No 1290/2005, the conversion rate for expenditure shall be the rate most recently set by the European Central Bank prior to the first day of the month in which the application is submitted by Bulgaria or Romania and the expenditure shall be expressed in euro. (12) The approval of some of the programmes should not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice. (13) The list of programmes in Commission Decision 2006/687/EC of 12 October 2006 on programmes which qualify for a Community financial contribution in 2007 for the eradication and monitoring of certain animal diseases, for the prevention of zoonoses, for the monitoring of TSEs as well as programmes for the eradication of BSE and scrapie (5) should be amended to include Bulgaria and Romania. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I RABIES Article 1 1. The programmes for the eradication of rabies presented by the Bulgaria and Romania are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of laboratory tests and for the purchase and distribution of vaccine plus baits for the programmes and shall not exceed: (a) EUR 830 000 for Bulgaria; (b) EUR 800 000 for Romania. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed for the purchase of one vaccine dose EUR 0,5 per dose for the programmes referred to in paragraph 2. CHAPTER II CLASSICAL SWINE FEVER Article 2 1. The programmes for the control and monitoring of classical swine fever presented by Bulgaria and Romania are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of virological and serological tests of domestic pigs and wild boar and for the vaccination of wild boar the purchase and distribution of vaccines plus baits as well as for the vaccination of pigs while the financial contribution by the Community shall be at the rate of 100 % of the costs to be incurred by Romania for the purchase of the vaccine for the vaccination of pigs with the live attenuated vaccine and shall not exceed: (a) EUR 425 000 for Bulgaria; (b) EUR 5 250 000 for Romania. 3. The maximum amounts of the costs to be reimbursed to for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 2,5 per test; (b) for the purchase of one vaccine dose for the vaccination of wild boar EUR 0,5 per dose; (c) for the purchase of one vaccine dose live attenuated vaccine for the vaccination of pigs EUR 0,30 per dose. CHAPTER III CERTAIN ZOONOTIC SALMONELLA IN BREEDING POULTRY Article 3 1. The programmes for the control of salmonella in breeding poultry presented by Bulgaria and Romania are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of bacteriological tests, the compensation to owners for their losses due to the culling of birds and destruction of eggs and the purchase of vaccine doses and shall not exceed: (a) EUR 508 000 for Bulgaria; (b) EUR 215 000 for Romania. 3. The maximum amounts of the costs to be reimbursed to Bulgaria and Romania for the programmes referred to in paragraph 1 shall not exceed: (a) for a bacteriological test EUR 5,0 per test; (b) for the purchase of one vaccine dose EUR 0,05 per dose. 4. The eligible costs for the compensation for the losses due to the culling of animals shall be limited as provided for in paragraph 5. 5. The average compensation to be reimbursed to the Member States shall be calculated on the basis of the number of animals culled in the Member State and for breeding poultry, up to a maximum of EUR 2,5 per bird. CHAPTER IV SURVEY PROGRAMMES FOR AVIAN INFLUENZA IN POULTRY AND WILD BIRDS Article 4 1. The programmes for avian influenza in poultry and wild birds presented by Bulgaria and Romania are hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community to the cost for analysing samples shall be at the rate of 50 % of the costs to be incurred by each Member State and shall not exceed: (a) EUR 23 000 for Bulgaria; (b) EUR 105 000 for Romania. 3. The maximum amounts of the costs to be reimbursed to Bulgaria and Romania for the tests covered by the programmes shall not exceed the following: (a) : ELISA test : EUR 1 per test; (b) : agar gel immune diffusion test : EUR 1,2 per test; (c) : HI test for H5/H7 : EUR 12 per test; (d) : virus isolation test : EUR 30 per test; (e) : PCR test : EUR 15 per test. CHAPTER V MONITORING OF TRANSMISSIBLE SPONGIFORM ENCEPHALOPATHIES Article 5 1. The programme for the monitoring of transmissible spongiform encephalopathies (TSEs) presented by Romania is hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community shall be at the rate of 100 % of the costs to be incurred by Romania referred to in paragraph 1 for the implementation of that programme and shall not exceed EUR 2 370 000. 3. The financial contribution by the Community of the programme referred to in paragraph 1 shall be for the tests performed and the maximum amount shall not exceed: (a) EUR 6 per test, for tests carried out in bovine animals referred to in Annex III to Regulation (EC) No 999/2001; (b) EUR 30 per test, for tests carried out in ovine and caprine animals referred to in Annex III to Regulation (EC) No 999/2001; (c) EUR 50 per test, for tests carried out in cervids animals referred to in Annex III to Regulation (EC) No 999/2001; (d) EUR 145 per test, for primary molecular discriminatory tests carried out as referred to in Annex X, Chapter C, point 3.2(c)(i) to Regulation (EC) No 999/2001. CHAPTER VI ERADICATION OF SCRAPIE Article 6 1. The programme for the eradication of scrapie presented by Romania is hereby approved for the period from 1 January 2007 to 31 December 2007. 2. The financial contribution by the Community of the programme referred to in paragraph 1 shall be at the rate of 50 % of the cost paid by Romania for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 100 per animal and at a rate of 50 % of the costs for genotyping, up to a maximum of EUR 10 per genotyping test and shall not exceed EUR 980 000. CHAPTER VII GENERAL AND FINAL PROVISIONS Article 7 The expenditure presented by Bulgaria and Romania for a financial contribution by the Community shall be expressed in euro and shall exclude value added tax and other taxes. Article 8 The conversion rate for expenditure shall be the rate most recently set by the European Central Bank prior to the first day of the month in which the application is submitted by Bulgaria or Romania. Article 9 1. The financial contribution by the Community for the programmes referred to in Articles 1 to 6 shall be granted provided that Bulgaria and Romania implement the programmes in accordance with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the conditions provided for in points (a) to (f): (a) bringing into force by 1 January 2007 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme; (b) forwarding by 1 June 2007 at the latest, the preliminary technical and financial evaluation of the programme, in accordance with Article 24(7) of Decision 90/424/EEC; (c) for the programmes referred to in Articles 1 to 3, forwarding an intermediate report, covering the first six months of the programme, at the latest four weeks after the end of the implementation period covered by the report; (d) for the programmes referred to in Article 4, Bulgaria and Romania shall report to the Commission positive and negative results of investigations detected during their surveillance of poultry and wild birds every three months by the end of the following month; (e) for the programmes referred to in Articles 5 and 6, forwarding a report to the Commission every month on the progress of the TSE monitoring programme and the costs paid by Romania; that report must be forwarded within a period of four weeks following the end of the month covered by the report; (f) forwarding a final report by 1 June 2008 at the latest, on the technical execution of the programme accompanied by justifying evidence as to the costs paid by Bulgaria and Romania and the results attained during the period from 1 January 2007 to 31 December 2007; (g) details of the costs paid by Bulgaria and Romania as referred to in points (d) and (e) must be provided in a form in accordance with the table set out in the Annexes I and II; (h) implementing the programme efficiently; (i) no other Community contribution has been or will be asked for these measures. 2. Where the concerned Member State does not comply with paragraph 1, the Commission shall reduce the financial contribution by the Community having regard to the nature and gravity of the infringement, and to the financial loss for the Community. Article 10 The Annexes to Decision 2006/687/EC are replaced by the text in Annex III to this Decision Article 11 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 12 This Decision is addressed to the Member States. Done at Brussels, 30 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1041/2006 (OJ L 187, 8.7.2006, p. 10). (3) OJ L 347, 12.12.1990, p. 27. Decision as amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54). (4) OJ L 209, 11.8.2005, p. 1. Regulation as amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (5) OJ L 282, 13.10.2006, p. 52. ANNEX I ANNEX II Model of computerised form giving details of costs paid by Romanians referred to in point (f) of Article 9(1) TSE Monitoring Member State: Month: Year: Tests on bovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part I, points 2.1, 3 and 4.1 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part I, points 2.2, 4.2 and 4.3 to Regulation (EC) No 999/2001 Total Tests on ovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2(a) to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Total Tests on caprine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2 (b) to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Total Primary molecular testing with a discriminatory immuno-blotting Number of tests Unit cost Total cost Tests on animals referred to in Annex X, Chapter C, point 3.2(c)(i) Tests on Cervidae Number of tests Unit cost Total cost Tests on animals referred to in Annex II of Regulation (EC) No 999/2001 ANNEX III Annexes I, II, III and V to Decision 2006/687/EC are replaced by the following: ANNEX I List of programmes for the eradication and monitoring of animal diseases as referred to in Article 1(1) Rate and maximum amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) Aujeszkys disease Belgium 50 % 250 000 Spain 50 % 350 000 Bluetongue Spain 50 % 4 900 000 France 50 % 160 000 Italy 50 % 1 300 000 Portugal 50 % 600 000 Bovine brucellosis Spain 50 % 3 500 000 Ireland 50 % 1 100 000 Italy 50 % 2 000 000 Cyprus 50 % 95 000 Poland 50 % 300 000 Portugal 50 % 1 600 000 United Kingdom (1) 50 % 1 100 000 Bovine tuberculosis Spain 50 % 3 000 000 Italy 50 % 2 500 000 Poland 50 % 1 100 000 Portugal 50 % 450 000 Classical swine fever Germany 50 % 800 000 France 50 % 500 000 Luxembourg 50 % 35 000 Slovenia 50 % 25 000 Slovakia 50 % 400 000 Enzootic bovine leucosis Estonia 50 % 20 000 Italy 50 % 400 000 Latvia 50 % 35 000 Lithuania 50 % 135 000 Poland 50 % 2 300 000 Portugal 50 % 225 000 Ovine and caprine brucellosis (B melitensis) Greece 50 % 650 000 Spain 50 % 5 000 000 France 50 % 200 000 Italy 50 % 4 000 000 Cyprus 50 % 120 000 Portugal 50 % 1 600 000 Poseidom (2) France (3) 50 % 50 000 Rabies Czech Republic 50 % 490 000 Germany 50 % 850 000 Estonia 50 % 925 000 Latvia 50 % 1 200 000 Lithuania 50 % own territory; 100 % border areas 600 000 Hungary 50 % 1 850 000 Austria 50 % 185 000 Poland 50 % 4 850 000 Slovenia 50 % 375 000 Slovakia 50 % 500 000 Finland 50 % 112 000 Bulgaria 50 % 830 000 Romania 50 % 800 000 African swine fever/Classical swine fever Italy 50 % 140 000 Bulgaria 50 % 425 000 Romania 50 % 5 250 000 Swine vesicular disease Italy 50 % 120 000 Avian influenza Belgium 50 % 66 000 Czech Republic 50 % 74 000 Denmark 50 % 160 000 Germany 50 % 243 000 Estonia 50 % 40 000 Greece 50 % 42 000 Spain 50 % 82 000 France 50 % 280 000 Ireland 50 % 59 000 Italy 50 % 510 000 Cyprus 50 % 15 000 Latvia 50 % 15 000 Lithuania 50 % 12 000 Luxembourg 50 % 10 000 Hungary 50 % 110 000 Malta 50 % 5 000 Netherlands 50 % 126 000 Austria 50 % 42 000 Poland 50 % 87 000 Portugal 50 % 121 000 Slovenia 50 % 32 000 Slovakia 50 % 21 000 Finland 50 % 27 000 Sweden 50 % 130 000 United Kingdom 50 % 275 000 Bulgaria 50 % 23 000 Romania 50 % 105 000 Total 63 014 000 ANNEX II List of programmes of checks aimed at the prevention of zoonoses as referred to in Article 2(1) Rate and maximum amount of the Community financial contribution Zoonosis Member State Rate Maximum amount (EUR) Salmonella Belgium 50 % 660 000 Czech Republic 50 % 330 000 Denmark 50 % 250 000 Germany 50 % 175 000 Estonia 50 % 27 000 Greece 50 % 60 000 Spain 50 % 2 000 000 France 50 % 875 000 Ireland 50 % 175 000 Italy 50 % 320 000 Cyprus 50 % 40 000 Latvia 50 % 60 000 Hungary 50 % 60 000 Netherlands 50 % 1 350 000 Austria 50 % 80 000 Poland 50 % 2 000 000 Portugal 50 % 450 000 Slovakia 50 % 205 000 Bulgaria 50 % 508 000 Romania 50 % 215 000 Total 9 840 000 ANNEX III List of programmes for the monitoring of TSEs as referred to in Article 3(1) Rate and maximum amount of the Community financial contribution Disease Member State Rate rapid tests & discriminatory tests performed Maximum amount (EUR) TSEs Belgium 100 % 2 084 000 Czech Republic 100 % 1 059 000 Denmark 100 % 1 680 000 Germany 100 % 11 307 000 Estonia 100 % 233 000 Greece 100 % 1 827 000 Spain 100 % 10 237 000 France 100 % 24 815 000 Ireland 100 % 6 755 000 Italy 100 % 3 375 000 Cyprus 100 % 348 000 Latvia 100 % 312 000 Lithuania 100 % 645 000 Luxembourg 100 % 146 000 Hungary 100 % 784 000 Malta 100 % 90 000 Netherlands 100 % 5 112 000 Austria 100 % 1 759 000 Poland 100 % 3 744 000 Portugal 100 % 2 115 000 Slovenia 100 % 308 000 Slovakia 100 % 1 088 000 Finland 100 % 839 000 Sweden 100 % 2 020 000 United Kingdom 100 % 6 781 000 Romania 100 % 2 370 000 Total 91 833 000 ANNEX V List of programmes for the eradication of scrapie as referred to in Article 5(1) Rate and amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) Scrapie Belgium 50 % culling; 50 % genotyping 99 000 Czech Republic 50 % culling; 50 % genotyping 107 000 Germany 50 % culling; 50 % genotyping 927 000 Estonia 50 % culling; 50 % genotyping 13 000 Greece 50 % culling; 50 % genotyping 1 306 000 Spain 50 % culling; 50 % genotyping 5 374 000 France 50 % culling; 50 % genotyping 8 862 000 Ireland 50 % culling; 50 % genotyping 629 000 Italy 50 % culling; 50 % genotyping 3 076 000 Cyprus 50 % culling; 50 % genotyping 2 200 000 Luxembourg 50 % culling; 50 % genotyping 28 000 Hungary 50 % culling; 50 % genotyping 332 000 Netherlands 50 % culling; 50 % genotyping 543 000 Austria 50 % culling; 50 % genotyping 14 000 Portugal 50 % culling; 50 % genotyping 716 000 Slovenia 50 % culling; 50 % genotyping 83 000 Slovakia 50 % culling; 50 % genotyping 279 000 Finland 50 % culling; 50 % genotyping 11 000 Sweden 50 % culling; 50 % genotyping 6 000 United Kingdom 50 % culling; 50 % genotyping 9 178 000 Romania 50 % culling; 50 % genotyping 980 000 Total 34 763 000 (1) United Kingdom only as regards Northern Ireland. (2) Heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments. (3) France only as regards Guadeloupe, Martinique and RÃ ©union.